Cite as 2014 Ark. 163

                 SUPREME COURT OF ARKANSAS
                                         No.   D-14-263

IN RE FRANK DAVID REES,                             Opinion Delivered   April 10, 2014
ARKANSAS BAR NO. 79238
                                                    PETITION TO SURRENDER
                                                    ARKANSAS LAW LICENSE


                                                    GRANTED.




                                        PER CURIAM


       On recommendation of the Supreme Court Committee on Professional Conduct, we

hereby accept the voluntary surrender, in lieu of impending disbarment proceedings, of the

license of Frank David Rees of Jonesboro, in Craighead County, Arkansas, to practice law in

the State of Arkansas. In his petition to voluntarily surrender his license to practice, filed with

this court on March 20, 2014, Mr. Rees acknowledges that the many rules violations he is

alleged to have committed likely would be proved at trial and would constitute serious

misconduct as defined in section 17.B of the Arkansas Supreme Court Procedures Regulating

Professional Conduct. Mr. Rees also states that he wishes to avoid the expense, stress, and

publicity of disbarment proceedings. The name of Frank David Rees shall be removed from

the registry of licensed attorneys, and he is barred and enjoined from engaging in the practice

of law in the State of Arkansas.

       It is so ordered.